UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1122


In Re:   MALCOLM MCFALL BABB,

                Debtor.

---------------------------

MALCOLM MCFALL BABB,

                Debtor – Appellant,

           v.

JAMES B. ANGELL,

                Trustee – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (7:09-mc-00011-MJH; 06-03003-8-JRL)


Submitted:   April 5, 2011                  Decided:   April 15, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm McFall Babb, Appellant Pro Se.   James Bigelow Angell,
HOWARD, STALLINGS, FROM & HUTSON, PA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malcolm McFall Babb appeals from the district court’s

orders dismissing his appeal from the bankruptcy court’s order

approving   a   compromise     agreement   and   denying      his    motion   for

reconsideration of that order.           We have reviewed the record and

find no reversible error in the district court’s determination

that Babb lacked standing to appeal from the bankruptcy court’s

order.     Accordingly, we affirm for the reasons stated by the

district court.     In re Babb, Nos. 7:09-mc-00011-MJH; 06-03003-8-

JRL (E.D.N.C. July 12, 2010 & Jan. 12, 2011).                 We deny as moot

Babb’s motion for a stay of the bankruptcy court’s order pending

appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the    materials

before    the   court   and   argument   would   not    aid   the    decisional

process.

                                                                       AFFIRMED




                                     2